DETAILED ACTION
Claims 1-26 and 28-34 are pending, and claims 21-26, 28-29, and 31-34 are currently under review.
Claims 1-20 and 30 are withdrawn.
Claim 27 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/30/2021 has been entered.  Claims 1-26 and 28-34 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26, 28-29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2016/0339517) in view of Mandel et al. (US 5,399,597) and Niwa et al. (US 2012/0289559), or alternatively over the aforementioned prior art and further in view of Koberstein et al. (US 2007/0134420).
Regarding claim 21, Joshi et al. discloses a method for producing functionalized metal particles for additive manufacturing [abstract]; wherein said method includes the steps of mixing core particles and nanoparticles with a fluid 
The examiner submits that the aforementioned method of Joshi et al. would naturally take place in some kind of container, which meets the limitation of a vessel as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  However, Joshi et al. does not expressly teach that vessel is specifically a pressure vessel as recited in step (a) of the claim.  Mandel et al. discloses a method of mixing powders with a supercritical processing media such as CO2 [abstract, col.5 ln.27-67]; wherein said mixing occurs in an agitated pressure vessel such that mixing of a batch of powders can be achieved at a desired pressure and temperature that is isolated from ambient conditions [abstract, col.3 In.17-32, 42-60].  Therefore, it would have been obvious to modify the method of Joshi et al. by utilizing a pressure vessel for mixing as disclosed by Mandel et al. such that powders can be mixed according to safety standards.  
As stated previously, Joshi et al. and Mandel et al. disclose the addition of a solvent fluid material for mixing (see previous); however, the aforementioned prior art does not expressly teach that said solvent fluid material is initially in a precursor form and converted to a fluid within the pressure vessel as claimed in step (c).  Niwa et al. discloses a method of grinding a fine powder [abstract]; wherein said method utilizes dry ice (ie. solid CO2) as a milling media that subsequently sublimates and evaporated into gas within the grinding vessel to avoid contamination during mixing [0032].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by adding solid CO2 during mixing to avoid contamination and letting said solid CO2 sublimate as disclosed by Niwa et al.  The examiner notes that the combined disclosure of Joshi et al., Mandel et al., and Niwa et al. reasonably would have suggested to one of ordinary skill a method wherein solid CO2 is added as a grinding media during mixing, wherein said solid CO2 further sublimates into a fluid (disclosed by Niwa et al.) and is then subsequently utilized as a particle fluid solvent as disclosed by 
Although Joshi et al. teaches introducing the solvent and core particles together instead of in the specific order of steps as instantly claimed, the examiner notes that the specific order of processing steps is prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  In the instant situation, the examiner submits that the mere difference of adding a fluid separately as claimed (ie. add first particles -> add second particles -> add fluid material) vs. adding of a solvent with the first core particles as taught by Joshi et al. (ie. add first particles+fluid material -> add second particles) does not appear to materially affect the overall method of powder functionalization absent concrete evidence to the contrary because both methods similarly result in intermediary particles suspended in a solvent, which is then processed to form a powder having a functionalized surface and being coated with a nanopowder.  In other words, regardless of the specific order of adding materials, the same result of first particles and second particles within a solvent fluid would appear to have been expected.  Furthermore, it is not 
Alternatively, Joshi et al. does not expressly teach the claimed order of introducing first particles, second particles, and then a subsequent fluid into the pressure vessel.  Mandel et al. further teaches a specific exemplary method of mixing powders which includes first charging the starting materials into the pressure vessel, followed by subsequent introduction of CO2 [col.3 In.39-50].  The examiner reasonably considers the aforementioned method to meet the claimed limitations of introducing first and second particles (ie. starting materials), followed by subsequent introduction of a fluid. Thus, the examiner submits that the prior art contains all of the claimed features, although not necessarily in a single reference; and one of ordinary skill would have reasonably been able to combine the prior art to obtain the predictable result of a functionalization method as taught by Joshi et al., wherein the starting material and fluid solvent are introduced in the order as specifically taught by Mandel et al., wherein the aforementioned prior art elements appear to merely perform the same function as they would separately absent concrete evidence to the contrary. See MPEP 2143(I)(A).
Alternatively, Koberstein et al. discloses a method of functionalizing the surface of arbitrarily-shaped metal substrates to selectively deposit metal 
In either situation of Mandel or Koberstein, the examiner considers the claimed order of introducing first particles, second particles, and a subsequent fluid material to be met by the aforementioned disclosures of Mandel et al. and/or Koberstein et al., wherein one of ordinary skill would have predictably recognized said order of adding particles and fluid to have little to no distinct or significant effect on the overall functionalization absent concrete evidence to the contrary. See MPEP 2143(I)(A).

Similarly, the examiner notes that Joshi et al. teaches drying of the powder (ie. releasing of the fluid through evaporation) after a collecting step rather than before a collecting step as claimed.  However, as stated previously, the examiner notes that the specific order of processing steps is prima facie obvious absent new or unexpected results due to said order of steps.  See MPEP 2144.04(IV)(C).  In the instant situation, the examiner submits that the mere difference of releasing fluid before powder recovery as claimed vs. releasing fluid after powder recovery as taught by Joshi et al. does not appear to materially affect the overall method of powder functionalization because both methods similarly result in a functionalized powder that is eventually separated from the solvent.  Alternatively, the examiner considers the final step of removing collected particles as taught by Joshi et al. to meet the limitations of releasing 
Regarding claims 22-25, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Mandel et al. teaches using supercritical CO2 as a solvent in a supercritical and gaseous state because carbon dioxide is nonflammable, inexpensive, and easily removed from the raw materials [col.5 In.33-36, col.6 In.9-14].  Alternatively, Koberstein et al. teaches using supercritical CO2 as an environmentally friendly solvent [0167].  The examiner reasonably considers the aforementioned CO2 states to meet the claimed limitation of “vapor and/or liquid” and “supercritical.”  Again, Niwa et al. expressly teaches utilizing an initial CO2 form of dry ice (ie. solid) during mixing, wherein said CO2 evaporates/sublimates (ie. converts to vapor).
Regarding claims 26 and 28, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further teaches an exemplary reaction temperature of about 160 degrees C and reaction time of 1 to 3 hours for tungsten particles [0058].  The examiner notes that the aforementioned reaction parameters of Joshi et al. fall within the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 29, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the process is operated in a batch method.  However, the examiner submits that the method of Joshi et al. would appear to be a batch process absent a 
Regarding claims 31 -34, the aforementioned prior art discloses the method of claim 21 (see previous).  Joshi et al. further teaches that the core particles and nanoparticles can both be titanium [0048].

Response to Arguments
Applicant's arguments, filed 7/30/2021, regarding the rejections over Joshi et al. in view of others have been fully considered but they are not persuasive.
Applicant first argues that Niwa et al. does not suggest the evaporated/sublimated CO2 can be further used as a solvent as claimed.  In response, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated previously, Mandel et al. and Koberstein et al. both teach that it is known to utilize fluid CO2 as a solvent for particle processing.  The reliance upon Niwa et al. was merely to the obviousness of utilizing CO2 in an initial, solid precursor form during milling.  Thus, the combination of all of the aforementioned prior art would have reasonably suggested use of solid CO2 for mixing and subsequent use of fluid CO2 evaporated/sublimated from said solid CO2 as a solvent in view of the combined teachings of the prior art.  

Applicant then argues that Mandel et al. teaches away from Joshi et al. because Mandel requires TiO2 while Joshi et al. teaches obtaining pure Ti particles.  The examiner cannot concur.  It is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Although applicant alleges that Mandel requires TiO2, the examiner notes that Mandel et al. merely discloses TiO2 as an exemplary material to be processed, wherein any particle material of polymers, pigments, flow aids, etc. can be utilized in the method of Mandel et al. as broadly taught in [col.1 ln.1-24].  Thus, the mere teaching of TiO2 as an example in Mandel et al. falls far short of a clear teaching away absent any further reasoning or evidence to the contrary.
Applicant similar argues that Koberstein does not teach utilizing CO2 to process nanoparticles.  Again, it is noted that one cannot show nonobviousness .  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734